Order entered March 6, 2019




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-01191-CV

                                    JULIE JONES, Appellant

                                               V.

                                   DAN WILLEMS, Appellee

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-18-04952-E

                                            ORDER
           The clerk’s record in this appeal has not been filed. On December 7, 2018, Dallas

County Clerk John F. Warren filed a copy of a letter sent to appellant informing appellant that

the clerk’s record would not be filed until she paid the fee for preparation of the record.

Appellant, however, has represented to the Court that she filed a statement of inability to pay

costs in the trial court. Because nothing before us reflects the county court signed an order

requiring appellant to pay costs, we ORDER Mr. Warren to file the clerk’s record, without

payment of costs, no later than March 19, 2019. See TEX. R. CIV. P. 145(a).

           We DIRECT the Clerk of the Court to send a copy of this order to Mr. Warren and the

parties.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE